*558SENTENCIA
El 22 de noviembre de 2006 la parte peticionaria, Aso-ciación de Vecinos de Villa Caparra, presentó ante nuestra consideración una moción en auxilio de jurisdicción y un recurso de certiorari. El 5 de diciembre de 2006 denegamos ambas peticiones. El 26 de enero de 2007, en reconsidera-ción, emitimos una orden de mostrar causa a la parte re-currida para que expresara las razones por las cuales no debíamos expedir el auto y revocar la sentencia del Tribunal de Apelaciones. Dicha sentencia dejó sin efecto la orden de injunction preliminar que paralizó las obras de cons-trucción realizadas por la parte recurrida mientras se dilucidaba si la construcción viola las servidumbres en equi-dad que gravan la propiedad en controversia. El Tribunal de Apelaciones entendió que el Tribunal de Primera Ins-tancia violó el derecho de la recurrida al debido proceso de ley al no permitirle presentar cierta prueba en la vista de injunction. Por lo tanto, concluyó que no se podía mantener la orden de injunction preliminar y lo dejó sin efecto. En auxilio de nuestra jurisdicción, paralizamos las obras de construcción realizadas por la parte recurrida.
Con el beneficio de la comparecencia de las partes, se expide el auto y, por estar igualmente dividido el Tribunal, se confirma la sentencia del Tribunal de Apelaciones y se deja sin efecto la paralización provisional de las obras de construcción.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo Interina. El Juez Presidente Señor Hernández Denton emitió una opinión de conformi-dad, a la cual se le unieron los Jueces Asociados Señor Fuster Berlingeri y Señor Rivera Pérez. La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la cual se le unió el Juez Asociado Señor Rebollo López. *559La Jueza Asociada Señora Fiol Matta emitió una opinión disidente.
(.Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina